DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 12, and their depending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see PAGE 8 of Remarks, filed February 23, 2022, with respect to the U.S.C 112(b) rejections of claims 2, 7, 19, and 21 have been fully considered and are persuasive.  rejection of the aforementioned claims has been withdrawn. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of first penetrating holes provided to each the first external electrode and second external electrode in addition to the plurality of second penetrating holes provided to each the first external electrode and second external electrode must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 12-14, 17, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukudome et al. (US Publication 2008/0043400) in view of Wolf et al. (US Patent 6,414,835).
In re claim 1, Fukudome discloses a multi-layer ceramic electronic component, comprising: 
a ceramic body (18 – Figure 2, ¶50-51) including a first main surface (16 – Figure 2, ¶50) and a second main surface (17 – Figure 2, ¶50) that face in a first direction, 
first internal electrodes (5 – Figure 2, ¶51) and second internal electrodes (6 – Figure 2, ¶51) laminated in the first direction, and 
a first penetrating hole (hole through which 37 passes – Figure 2, ¶71) that penetrates through an entirety of the ceramic body (Figure 2) from the first main surface (16 – Figure 2) to the second main surface (17 – Figure 2), the first penetrating hole having a diameter that decreases from the first main surface toward the second main surface and including a first tapered surface (See 47, 48 – Figure 5, ¶74-75) and 
a second penetrating hole (hole through which 38 passes – Figure 2, ¶71) that penetrates through an entirety of the ceramic body from the first main surface (16 – Figure 2) to the second main surface (17 – Figure 2), the second penetrating hole having a diameter that decreases from the first main surface toward the second main surface and including a second tapered surface (See 47, 48 – Figure 5, ¶74-75) (See 77, 78 – Figure 8, ¶92); and 
an external electrode including 
a second conductive layer (12, 13 – Figure 2, ¶50) disposed along the first main surface (16 – Figure 2) and electrically connected to the via hole (37, 38 – Figure 2), 
wherein the external electrode includes a first external electrode (12 and 37 – Figure 2) connected to the first internal electrodes (5 – Figure 2) and a second external electrode (13 and 38 – Figure 2) connected to the second internal electrodes (6 – Figure 2), a polarity of the first external electrode being different from a polarity of the second external electrode (Figure 2), and 
wherein the first penetrating hole (hole through which 37 passes – Figure 2) is disposed on a first end portion of the ceramic body (left end of 18 – Figure 2) and the second penetrating hole (hole through which 38 passes – Figure 2) is disposed on a second end portion (right end of 18 – Figure 2) of the ceramic body opposite from the first end portion in a second direction orthogonal to the first direction (Figure 2).
Fukudome does not disclose a first conductive layer disposed along the 
first tapered surface and the second tapered surface, wherein the first conductive layer does not close the first penetrating hole and does not close the second penetrating hole, and 
a second conductive layer disposed along the first main surface and connected to the first conductive layer. 
Wolf discloses a first conductive layer (109 – Figure 5, col.11 l.12) disposed along an inner surface of the penetrating holes (col.7 l.65), wherein the first conductive layer (110 – Figure 5) does not close the penetrating holes (110 – Figure 5), and 
a second conductive layer (120 – Figure 5, col.9 l.10) disposed along the first main surface and connected to the first conductive layer (Figure 5).
The combination of Fukudome and Wolf discloses a first conductive layer disposed 
along the first tapered surface and the second tapered surface, wherein the first conductive layer does not close the first penetrating hole and does not close the second penetrating hole, and a second conductive layer disposed along the first main surface and connected to the first conductive layer. 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the metallized layer along the inner wall of the penetrating hole to improve electrical contact between the internal and external electrodes. 
In re claim 2, Fukudome in view of Wolf discloses the multi-layer ceramic electronic component according to claim 1, as explained above. Fukudome further discloses the first penetrating hole includes a plurality of first penetrating holes (far left holes through which 37 and 38 pass – Figure 2) provided to each of the first external electrode (far left 12 and 37 – Figure 2) and the second external electrode (far left 13 and 38 – Figure 2), and
	the second penetrating hole includes a plurality of second penetrating holes (far right holes through which 37 and 38 pass – Figure 2) provided to each of the first external electrode (far right 12 and 37 – Figure 2) and the second external electrode (far right 13 and 38 – Figure 2). 
In re claim 3, Fukudome in view of Wolf discloses the multi-layer ceramic electronic component according to claim 1, as explained above. Fukudome does not explicitly disclose wherein the ceramic body has a dimension in the first direction that is 200 µm or less. However, it is well-known in the art that altering the thickness of the ceramic and electrode layers affects the capacitance of the device. It would have been an obvious matter of design choice to alter the thickness of the laminated layers, and thus the thickness of the device to achieve a desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 4, Fukudome discloses a multi-layer ceramic electronic component, comprising: 
a ceramic body (18 – Figure 2) including a first main surface (16 – Figure 2) and a second main surface (17 – Figure 2) that face in a first direction, internal electrodes (5, 6-  Figure 2) laminated in the first direction, and a penetrating hole (9 – Figure 2, ¶54) that has a diameter decreasing from the first main surface toward the second main surface and includes a tapered surface (See Figure 5, Figure 8), 
the internal electrodes being exposed on the tapered surface (Figure 1, Figure 2, Figure 5, Figure 7); and 
an external electrode including a second conductive layer (12, 13 – Figure 2) disposed along the first main surface (16 – Figure 2) and connected to the via hole (Figure 2), wherein the external electrode includes a first external electrode (12 and 37 – Figure 2) and a second external electrode (13 and 38 – Figure 2), a polarity of the first external electrode being different from a polarity of the second external electrode (Figure 1, Figure 2), and wherein the external electrode further includes a third conductive layer (14, 15 – Figure 2, ¶54)  that extends along the second main surface (17 – Figure 2) from the first conductive layer.

a first conductive layer (37, 38 – Figure 2) disposed along the tapered surface, and 
Fukudome does not disclose a first conductive layer disposed along the 
tapered surface, wherein the first conductive layer does not close the first penetrating hole, and 
a second conductive layer disposed along the first main surface and connected to the first conductive layer. 
Wolf discloses a first conductive layer (109 – Figure 5, col.11 l.12) disposed along an inner surface of the penetrating holes (col.7 l.65), wherein the first conductive layer (110 – Figure 5) does not close the penetrating holes (110 – Figure 5), and 
a second conductive layer (120 – Figure 5, col.9 l.10) disposed along the first main surface and connected to the first conductive layer (Figure 5).
The combination of Fukudome and Wolf discloses a first conductive layer disposed 
along the first tapered surface and the second tapered surface, wherein the first conductive layer does not close the first penetrating hole, and a second conductive layer disposed along the first main surface and connected to the first conductive layer. 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the metallized layer along the inner wall of the penetrating hole to improve electrical contact between the internal and external electrodes. 
In re claim 6, Fukudome in view of Wolf discloses a circuit board, comprising: 
the multi-layer ceramic electronic component according to claim 1 (See Rejection of Claim 1 above). Fukudome further discloses a wiring board that faces the first main surface, the external electrode being bonded to the wiring board by solder (¶29-30, ¶58; Note that the Examiner is taking surface 17 to be the first main surface here).
In re claim 12, Fukudome discloses a multi-layer ceramic electronic component, comprising: 
a ceramic body (18 – Figure 2) including a first main surface (16 – Figure 2) and a second main surface (17 – Figure 2) that face in a first direction, first (5 – Figure 2) and second internal electrodes (6 – Figure 2) laminated in the first direction, and a penetrating hole (9 – Figure 2, ¶54) that has a diameter decreasing from the first main surface toward the second main surface and includes a tapered surface (See Figure 5, See Figure 8); and 
an external electrode including a second conductive layer (12, 13 – Figure 2) disposed along the first main surface (16 – Figure 2) and connected to the via hole (Figure 2), wherein 
the external electrode includes a first external electrode (12 and 37 – Figure 2) connected to the first internal electrodes (5 – Figure 2) and a second external electrode (13 and 38 – Figure 2) connected to the second internal electrodes (6 – Figure 2), a polarity of the first external electrode being different from a polarity of the second external electrode (Figure 1, Figure 2), and wherein the external electrode further includes a third conductive layer (14, 15 – Figure 2, ¶50) that extends along the second main surface (17 – Figure 2) from the first conductive layer.
Fukudome does not disclose a first conductive layer disposed along the 
tapered surface, wherein the first conductive layer does not close the first penetrating hole, and 
a second conductive layer disposed along the first main surface and connected to the first conductive layer. 
Wolf discloses a first conductive layer (109 – Figure 5, col.11 l.12) disposed along an inner surface of the penetrating holes (col.7 l.65), wherein the first conductive layer (110 – Figure 5) does not close the penetrating holes (110 – Figure 5), and 
a second conductive layer (120 – Figure 5, col.9 l.10) disposed along the first main surface and connected to the first conductive layer (Figure 5).
The combination of Fukudome and Wolf discloses a first conductive layer disposed 
along the first tapered surface and the second tapered surface, wherein the first conductive layer does not close the first penetrating hole, and a second conductive layer disposed along the first main surface and connected to the first conductive layer. 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the metallized layer along the inner wall of the penetrating hole to improve electrical contact between the internal and external electrodes. 
In re claim 13, Fukudome in view of Wolf discloses the multi-layer ceramic electronic component according to claim 12, as explained above. Fukudome further discloses the penetrating hole includes a plurality of penetrating holes (holes through which 37 and 38 pass – Figure 2) provided to each of the first external electrode (12 and 37 – Figure 2) and the second external electrode (13 and 38 – Figure 2).
In re claim 14, Fukudome in view of Wolf discloses the multi-layer ceramic electronic component according to claim 12, as explained above. Fukudome does not explicitly disclose wherein the ceramic body has a dimension in the first direction that is 200 µm or less. However, it is well-known in the art that altering the thickness of the ceramic and electrode layers affects the capacitance of the device. It would have been an obvious matter of design choice to alter the thickness of the laminated layers, and thus the thickness of the device to achieve a desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 17, Fukudome in view of Wolf discloses a circuit board, comprising: 
the multi-layer ceramic electronic component according to claim 1 (See Rejection of Claim 12 above). Fukudome further discloses a wiring board that faces the first main surface, the external electrode being bonded to the wiring board by solder (¶29-30, ¶58; Note that the Examiner is taking surface 17 to be the first main surface here).
In re claim 19, Fukudome in view of Wolf discloses the multi-layer ceramic electronic component according to claim 1, as explained above. Fukudome further discloses the diameter of each of the first penetrating hole and the second penetrating hole in the first surface is larger than a diameter of each of the first penetrating hole and the second penetrating hole in the second main surface (See Figure 5, ¶74-75). 
Fukudome does not explicitly disclose the diameter of each of the first penetrating hole and the second penetrating hole in the first surface is 30 µm or less. However, it is well-known in the art that adjusting the diameter of the through-hole affects the ESR characteristics of the device. It would have been an obvious matter of design choice to alter the diameter of the through-hole to achieve a device of desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 20, Fukudome in view of Wolf discloses the multi-layer ceramic electronic component according to claim 12, as explained above. Fukudome further discloses the diameter of the penetrating hole in the first surface is larger than a diameter of the penetrating hole in the second main surface (See Figure 5, ¶74-75). 
Fukudome does not explicitly disclose the diameter of the penetrating hole in the first surface is 30 µm or less. However, it is well-known in the art that adjusting the diameter of the through-hole affects the ESR characteristics of the device. It would have been an obvious matter of design choice to alter the diameter of the through-hole to achieve a device of desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 21, Fukudome in view of Wolf discloses the multi-layer ceramic electronic component according to claim 1, as explained above. Fukudome further discloses the diameter of the first penetrating hole and the second penetrating hole in the first surface is larger than a diameter of the penetrating hole in the second main surface (See Figure 5, ¶74-75). 
Fukudome does not explicitly disclose the diameter each of the first penetrating hole and the second penetrating hole in the first surface is 10 µm or less. However, it is well-known in the art that adjusting the diameter of the through-hole affects the ESR characteristics of the device. It would have been an obvious matter of design choice to alter the diameter of the through-hole to achieve a device of desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 22, Fukudome in view of Wolf discloses the multi-layer ceramic electronic component according to claim 12, as explained above. Fukudome further discloses the diameter of the penetrating hole in the first surface is larger than a diameter of the penetrating hole in the second main surface (See Figure 5, ¶74-75). 
Fukudome does not explicitly disclose the diameter of the penetrating hole in the first surface is 10 µm or less. However, it is well-known in the art that adjusting the diameter of the through-hole affects the ESR characteristics of the device. It would have been an obvious matter of design choice to alter the diameter of the through-hole to achieve a device of desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).


Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukudome et al. (US Publication 2008/0043400) in view of Wolf et al. (US Patent 6,414,835) and in further view of Han et al. (US Publication 2018/0144866).
In re claim 5, Fukudome in view of Wolf discloses the multi-layer ceramic electronic component according to claim 1, as explained above. Fukudome further discloses the ceramic body has a dimension in the second direction (dimension parallel to 16 – Figure 2) and has a dimension in a third direction (see Figure 1) orthogonal to the first direction and the second direction (Figure 1, Figure 2) and the first external electrode (12 and 37 – Figure 2) and the second external electrode (13 and 38 – Figure 2) are provided to both end portions in the second direction (Figure 2) (See also Figure 9). 
Fukudome does not explicitly disclose the dimension in the third direction being smaller than the dimension in the second direction, andJ :\MIN\264\Amd-Resp\Response2.doc/cr/lcf4Docket No. MIN.264Serial No. 16/393,209 the first external electrode and the second external electrode are provided to both end portions in the second direction.
Han discloses the dimension in the third direction being smaller than the dimension in the second direction (Figure 2). It is also well-known in the art that reducing the number of laminations, and thus reducing the thickness of the device, alters the capacitance of the electronic component. It would have been an obvious matter of design choice to incorporate the dimensions as described by Han or use the well-known knowledge of adjusting the number of lamination layers to achieve a device of desired manufacturing specifications and capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 16, Fukudome in view of Wolf discloses the multi-layer ceramic electronic component according to claim 12, as explained above. Fukudome further discloses the ceramic body has a dimension in the second direction (dimension parallel to 16 – Figure 2) and has a dimension in a third direction (see Figure 1) orthogonal to the first direction and the second direction (Figure 1, Figure 2) and the first external electrode (12 and 37 – Figure 2) and the second external electrode (13 and 38 – Figure 2) are provided to both end portions in the second direction (Figure 2) (See also Figure 9). 
Fukudome does not explicitly disclose the dimension in the third direction being smaller than the dimension in the second direction, andJ :\MIN\264\Amd-Resp\Response2.doc/cr/lcf4Docket No. MIN.264Serial No. 16/393,209 the first external electrode and the second external electrode are provided to both end portions in the second direction.
Han discloses the dimension in the third direction being smaller than the dimension in the second direction (Figure 2). It is also well-known in the art that reducing the number of laminations, and thus reducing the thickness of the device, alters the capacitance of the electronic component. It would have been an obvious matter of design choice to incorporate the dimensions as described by Han or use the well-known knowledge of adjusting the number of lamination layers to achieve a device of desired manufacturing specifications and capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).


Allowable Subject Matter
Claims 7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the solder enters the penetrating hole of the multilayer ceramic capacitor. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamashita et al. (US Publication 2013/0048361)		Figure 1

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848